UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7543


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEFFREY R. MACDONALD,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (3:75-cr-00026-F-1)


Submitted:   March 22, 2016                 Decided:   March 31, 2016


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey R. MacDonald, Appellant Pro Se.      John Stuart Bruce,
Acting United States Attorney, Leslie Katherine Cooley, Jennifer
P. May-Parker, Assistant United States Attorneys, Brian Michael
Murtagh, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jeffrey   R.   MacDonald      appeals   the    district       court’s    order

denying his motion for additional DNA testing pursuant to the

Innocence Protection Act, 18 U.S.C. §§ 3600 to 3600A (2012).                       We

have     reviewed     the   record     and     find   no     reversible        error.

Accordingly, we affirm for the reasons stated by the district

court.       United     States v.      MacDonald,      No.     3:75-cr-00026-F-1

(E.D.N.C. Aug. 8, 2014).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this   court    and     argument      would    not   aid   the

decisional process.

                                                                            AFFIRMED




                                        2